Citation Nr: 0709030	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
major depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1979 to February 1981.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the veteran's claim for 
entitlement to service connection for PTSD, major depression 
and anxiety.  [The RO in Boston, Massachusetts has current 
jurisdiction over the veteran's claim.]  

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran initially requested a Travel Board hearing in his 
substantive appeal in May 2005.  Such was scheduled to be 
conducted before the undersigned Veterans Law Judge on 
October 18, 2006.  The veteran failed to appear for the 
hearing.  

In December 2006, the veteran's representative sent a letter 
to the Board, indicating that the veteran had been unable to 
appear for his Travel Board hearing due to the fact that his 
attending physician was attempting t establish a proper 
medication for his psychiatric disorder.  The representative 
requested on the veteran's behalf that the veteran's hearing 
be rescheduled.

The undersigned Veterans Law Judge ruled in March 2007 that 
good cause has been shown to reschedule his personal hearing.  
See 38 C.F.R. § 20.700(d) (2006).  
The veteran was informed of the ruling via a letter dated 
March 22, 2007.  

Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
Travel Board hearing at the RO in Boston.  
The veteran should be notified of the 
date, time and place of such a hearing by 
letter mailed to his current address of 
record, with a copy to his 
representative.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


